BY THE COURT
Since proceedings in error were not instituted to reverse the order of the court vacating the judgment and the time within which such proceedings might have been instituted has elapsed, the order so made is effective and can not now be disturbed.
The judgment being thus vacated, an. answer was filed by the defendant, in effect a general denial, and on the issues so made a trial was had resulting in a verdict for the defendant. The plaintiff now seeks to reverse the judgment entered on this verdict.
The evidence clearly shows that the alleged account stated was approved only by the president and secretary of the defendant and therefore could not in any event bind the association because the so-called declaration of trust "does not confer upon the president and secretary the authority to employ attorneys or other agents or to enter into contracts except by affirmative action of the board of trustees. We have carefully examined the record, and finding no error therein, affirm the judgment.
Williams, Lloyd and Richards, JJ, concur.